 In the Matter Of HIGMAN TOWING COMPANYandINLANDBOATMEN'SDIVISION OF NATIONAL MARITIME UNIONCase No. R-9455.Decided May 27, 1941Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until it is certified by the Board ; electionnecessary.Unit Appropriatefor CollectiveBargaining:allmembers of the crews of thetowboats operated by the Company, excluding captains: captains excludedover objection of sole union involved upon a finding that captains have completesupervisory powers over such crews.Mr. L. J. Benckenstein,of Beaumont, Tex., for the Company.Mandell and Wright, by Mr. Elias Gatoura,of Houston, Tex., forthe N. M. U.Mary M. Persinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 30, 1941, Inland Boatmen's Division of National Mari-timeUnion, herein called the N. M. U., filed with the RegionalDirector for the Sixteenth Region (Ft. Worth, Texas) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Higman Towing Company, Orange,Texas, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnMarch 12, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On March 14, 1941, the Regional Director issued a notice of hearing,and on March 17, 1941, an order postponing the date of hearing, copies32 N. L. R. B., No. 19.102 HIGMAN TOWING COMPANY103of both of which were duly served upon the Company and the N. M. U.Pursuant to notice, a hearing was held on April 7, 1941, at Orange,Texas, before E. P. Davis, the Trial Examiner duly designated by theChief Trial Examiner.The Company and the N. M. U. were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulings onmotions and objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Pursuant to leave to file briefs granted to all parties, the N. M. U.,on April 18, 1941, submitted a letter in lieu of a brief, which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHigman Towing Company is a Texas corporation engaged in theownership, maintenance, and operation of eight towboats in the Intra-coastal Canal connecting various Texas and Louisiana ports and cities.The towboats are used to move barges in the Canal between these portsand cities.On the barges are transported various products, principallypetroleum. In 1940 the Company did a gross business totaling morethan $50,000.We find that the Company is engaged in traffic, commerce. and trans-portation among the several States, and that the employees of theCompany employed on its towboats are directly engaged in such traffic,commerce, and transportation.II.THE ORGANIZATION INVOLVEDInland Boatmen's Division of National Maritime Union is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership members of the crews employed by the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONOn January 24 and February 27, 1941, the N. M. U. asked the Com-pany to recognize it as the exclusive bargaining agent for the Com-pany's employees.The Company replied that it could not legallyrecognize the N. M. U. until the Board had certified it as the exclusivebargaining agency for the Company's employees in an appropriateunit. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement prepared by a'Field Examiner of the Board and intro-duced into evidence discloses that the N. M. U. represents a substantialnumber of the Company's employees in the unit hereinafter found to beappropriate!We find that a question has arisen concerning the representation ofemployees of the Company and that such question tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.IV. THE APPROPRIATE UNITN. M. U. contends that the appropriate unit for the purposes ofcollective bargaining consists of all members of the crews of the tow-boats operated by the Company, including captains.The N. M. U.asserts that captains should be included in the unit because from thenature of their work they, as distinguished from masters of sea-goingvessels, are in close contact with and do much the same work as thecrews, and because they are not required to hold master's certificatesfrom the United States Government, as masters of sea-going vessels are. _The Company has taken no position in regard to the appropriate unit.While it is true that the captains do much the same work as theircrews and are in close physical contact with them during voyages, it,is clear that their supervisory powers over the crews are of such anature that they should be excluded from the unit.The captains havethe right to hire and discharge their crews, and only rarely are theiractions in this respect reversed by the Company.They are in fullcommand of their crews during voyages.Under these circumstanceswe shall exclude the captains from the appropriate unit.We find that all members of the crews of the towboats operated bythe Company, excluding captains, constitute a unit appropriate forthe purposes of collective bargaining, and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall directthat all employees in the appropriate unit who were employed by the'The Field Examiner stated that the N.M. U. had submitted for his examination 28authorization cards, 27 of which bore dates between November 30, 1940, and February 8,1941,and one of which was undated;and that all the cards bore apparently genuine signa-tures of persons whose names appeared on a Company pay roll for February1, 1941.Atthe hearing an organizer for the N. M.U. testifiedthat he had in his possession 37authorization cards, and that be had personally witnessed the signing of 32 of such cards.There are approximately 44 employees in the appropriate unit. -HIGMAlN TOWING COMPANY105Company during the pay-roll period immediately preceding the dateof our Direction of Election, subject to such limitations and additionsas are set forth in said Direction, shall be eligible to vote.In conducting the election the Regional Director shall determinein his discretion the exact time, place, and procedure for giving noticeof the election and for balloting on each of the Company's towboats,provided, however, that each towboat shall be posted with a notice ofelection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Higinan Towing Company, Orange, Texas,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.Allmembers of the crews of the towboats operated by theCompany, excluding captains, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Higman Towing Company, Orange, Texas, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, inconformity with the rules set forth in Section IT, above, for the conductof such election, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent fortheNational Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all members of thecrews of the towboats operated by Higmiin Towing Company, whowere employed by the Company during the pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding captains andthose who have since quit or been discharged for cause, to determine 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not they desire to be represented by Inland Boatmen'sDivision of National Maritime Union for the purposes of -collectivebargaining.MR. EDWIN S. SMITH, dissenting :I dissent from that portion of the Board's decision which excludescaptains from the appropriate unit. In the water-transportationindustry, supervisory employees have long been organized and havebargained collectively through labor unions.While such officers ascaptains are frequently organized in unions of their own, such as,for example, The National Organization Masters, Mates and Pilotsof America, it has not been unusual in the Board's experience forthem to be included in units together with members of their crews.They have participated in consent elections, been included in unitswith other members of the crew in Board decisions, been coveredby contracts, and bargained collectively on this basis.-Where suchofficers have been separately organized, it has normally been by anorganization admitting to membership only licensed officers.Thecaptains employed by the Company, however, are unlicensed. Insuch a case, it is particularly clear that to deny them representationby the only labor organization which presently seeks to representthem together with members of their crews would virtually be todeny them representation altogether.That the captains desire suchrepresentation is shown by the fact that five of the Company's ninecaptains have joined the N. M. U. That the other employees desiretheir inclusion in the unit, despite their supervisory status, is clearfrom the unit sought to be established by the N. M. U., the onlylabor organization seeking to represent the respondent's employees.Nor has the Company objected to such unit.Under these circum-stances, I am of the opinion that we should, as we have done inother cases,3 include the captains in the unit.2 See, for example,Matter of Mexican Petroleum CorpandMexpet-American Oil MarineEmployees Associationof New Jersey, Inc,25 N.L R B 862;Matter of The Riversideand Fort Lee Ferry CompanyandUnited Marine Division Local333,I.L. A, A. F. L,23 N L R B 493;Matter of Delaware-New Jersey Ferry CompanyandUnited MarineDivision,Local No.333,affiliatedwallathe A. F. L. and the I L.A , 30 N L R B 820.sSeeMatter of MexicanPetroleum Corp.andMexpet-American Oil Marine EmployeesAssociationof New Jersey, Inc.,25 N. L R B 862; andMatter of TheRiverside andFort Lee Ferry CompanyandUnited Marine Division Local333,I.L.A, A. F of L.,23 N. L R B. 300See alsoMatter of Delaware-Nero Jersey Ferry CompanyandUnitedMarineDivision,Local No 333, affiliated with the A. F. of L. and the I L. A,30 N L R B820.